Citation Nr: 0719063	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of left knee injury, with degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to March 
1977 and from June 1977 to November 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The appellant's residuals of left knee injury with 
degenerative joint disease for the entire period of the 
claim, have been manifested by pain and no more range of 
motion than from 0 degrees of extension to 90 degrees of 
flexion.  

2.  Residuals of left knee injury with degenerative joint 
disease have not for any period of the claim manifested 
limitations of extension to 15 degrees; residuals of left 
knee injury with degenerative joint disease have not for any 
period of the claim manifested limitations of flexion to 30 
degrees.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for residuals of left knee injury, with degenerative 
joint disease, have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5010-5003, 5260, 5261 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of the award.

The veteran is challenging the initial evaluation assigned 
following the RO's grant of service connection for left knee 
injury with degenerative joint disease.  In Dingess, supra, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 491, 500.  Thus, VA's duty has been 
satisfied.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  VA medical records, and VA 
examination reports and medical opinion have been associated 
with the record.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist. 

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).


Initial Rating for Left Knee Injury, with Degenerative 
Arthritis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered, 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2006).  In view of the 
number of atypical instances, it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21 (2006).  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The RO granted service connection and assigned an initial 
rating of 10 percent for residuals of left knee injury, with 
degenerative joint disease.  The RO's rating was based upon 
arthritis due to trauma, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Diagnostic Code 5010, which is arthritis caused by trauma, is 
rated the same as Diagnostic Code 5003, which is degenerative 
arthritis.  Under Diagnostic Codes 5010-5003, degenerative or 
traumatic arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved, 
which in this case are Diagnostic Codes 5260, 5261.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code, 
a rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The standard range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  A maximum 30 percent rating is warranted for limitation 
of leg flexion when it is limited to 15 degrees; a 20 percent 
rating is warranted when leg flexion is limited to 30 
degrees; a 10 percent rating is warranted when leg flexion is 
limited to 45 degrees; and a 0 percent (noncompensable) 
rating is warranted when leg flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Correspondingly, under Diagnostic Code 5261, a 50 percent 
rating is warranted when leg extension is limited to 45 
degrees; a 40 percent rating is warranted when it is limited 
to 30 degrees; a 30 percent rating is warranted when it is 
limited to 20 degrees; a 20 percent rating is warranted when 
it is limited to 15 degrees; a 10 percent rating is warranted 
when it is limited to 10 degrees; and a 0 percent 
(noncompensable) rating is warranted when it is limited to 5 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

If the evidence shows compensable limitation of both flexion 
and extension, two separate disability ratings may be 
assigned.  VAOPGCPREC 9-2004.

Under Diagnostic Code 5257, for impairment of the knee, 
involving recurrent subluxation or lateral instability, a 
maximum 30 percent rating is assigned for severe impairment, 
a 20 percent rating for moderate impairment, and a 10 percent 
rating for slight impairment.  See 38 C.F.R. §  4.71a, 
Diagnostic Code 5257 (2006).  

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Furthermore, consideration should 
also be given to less movement than normal, more movement 
than normal, weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2006).  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995). 

The appellant contends that his residuals of left knee injury 
with degenerative joint disease have worsened so that he is 
unable to stand for long periods due to the pain.  He 
contends that he has significant knee pain.

Regarding the appeal for a higher initial rating, VA's 
treating physician of April 2004 found a 50 percent decrease 
in range of motion of the left knee.  VA's examiner of August 
2004 found range of motion of the left knee to be limited by 
fatigue, weakness, lack of endurance and incoordination from 
140 degrees to 90 degrees upon flexion, with the effect on 
the appellant to be no prolonged standing or walking.  The 
findings also include a statement that "the appellant's pain 
occurs intermittently as often as 4 times a day with each 
occurrence lasting for until medications are taken.  The 
ability to perform daily functions during flare-ups is cannot 
stand or walk without support."  VA records indicate the 
appellant was treated for pain associated with the left knee 
with injections and medications four times in early 2006.

As to subluxation or instability, VA's treating clinician of 
April 2004 found no instability of the left knee joint.  VA's 
examiner of August 2004 found the appellant's Drawer and 
McMurray's tests, used to determine ligament stability, to be 
within normal limits

Although the appellant's statements are credible that at 
times pain of the left knee is so intense that he cannot 
stand or walk for long periods, there is no competent medical 
evidence supporting a decrease in range of motion of the left 
knee, even including with pain, sufficient for an increased 
rating.  VA's August 2004 examiner found the appellant's left 
knee extension to be at 0 degrees, which is the normal range 
of motion.  While VA's August 2004 examiner found the 
appellant's left knee flexion at only 90 degrees, which is 
below the normal 140 degrees of flexion, it is not low enough 
to qualify for an evaluation of 20 percent disabling, which 
requires flexion to be limited to 30 degrees. Although VA's 
April 2004 treating physician found the appellant's range of 
motion of the left knee to be limited by 50 percent, the 
physician did not relate such a limitation to any degree of 
flexion or extension, thus making it impossible to determine 
whether the limits are compensable, and rendering this 
statement inconclusive.  

Based on this evidence, the Board finds that even with 
consideration of additional factors such as pain, the 
appellant's residuals of left knee with degenerative joint 
disease have for the period of the claim manifested no more 
than range of motion from 0 degrees of extension to 90 
degrees of flexion.  The Board finds that the appellant's 
residuals of left knee injury with degenerative joint disease 
more nearly approximate the criteria for a rating of 10 
percent.  For these reasons, the Board finds that the 
criteria for an initial disability rating in excess of 10 
percent for the appellant's residuals of left knee injury 
with degenerative joint disease have not been met.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher initial rating for 
residuals of a left knee injury might be warranted for any 
period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's left knee disability has been more severe than 
the extent of disability contemplated under the assigned 10 
percent rating at any time during the period of this initial 
evaluation.

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2006) is 
not warranted.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case, there is no 
basis for the Board to refer the case to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  The veteran's residuals of left knee 
injury with degenerative joint disease alone do not present 
such an exceptional or unusual disability picture, such as 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. 3.321(b)(1).  The degree to which the veteran's 
service-connected left knee disability impairs him 
industrially has been adequately contemplated in the assigned 
scheduler evaluation for the disability and referral of the 
case for consideration of an extraschedular evaluation is not 
warranted.

Because the preponderance of the evidence is against the 
claim, the benefit-of-the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 10 percent for 
residuals of left knee injury with degenerative joint disease 
is denied.



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


